Case: 13-12886   Date Filed: 08/19/2014   Page: 1 of 3


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-12886
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:07-cr-20530-DLG-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

TIMOTHY EDWARDS,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (August 19, 2014)

Before TJOFLAT, HULL and FAY, Circuit Judges.

PER CURIAM:
                Case: 13-12886       Date Filed: 08/19/2014      Page: 2 of 3


       On November 30, 2007, the district court, accepting Timothy Edwards’s

plea of guilty pursuant to a plea agreement, sentenced Edwards as a career

offender1 to a prison term of 151 months for conspiring in violation of 21 U.S.C. §

846 to distribute a mixture and substance containing a detectable amount of

cocaine in violation of 21 U.S.C. § 841(a)(1). We subsequently dismissed his

appeal. United States v. Edwards, No. 07-15743 (11th Cir. 2008), due to a valid

appeal waiver contained in his plea agreement.

       In July 2009, Edwards, proceeding pro se, moved the district court to vacate

his sentence on grounds that the district court erred in sentencing him as a career

offender because his 1993 sexual battery conviction and 1994 conviction for

resisting an officer with violence did not qualify as crimes of violence, and that his

attorney had rendered ineffective assistance, in violation of the Sixth Amendment,

in failing to provide the district court at sentencing an adequate basis for granting a

downward departure from the Guidelines range. The court denied his motion. He

did not appeal the decision.

       On March 13, 2012, Edwards, proceeding pro se, moved the district court a

second time to vacate his sentence on the ground that the court denied him due

process of law in sentencing him as a career offender. The court reviewed the two

prior convictions used to classify Edwards as a career offender and found that they

       1
         See U.S.S.G. § 4B1.1. Edwards was at least 18 years old and had at least two prior
felony convictions of either a crime of violence or a controlled substance offense.
                                               2
                  Case: 13-12886      Date Filed: 08/19/2014       Page: 3 of 3


had been properly classified. The court therefore denied his motion. 2 He appeals

the decision, arguing that under Johnson v. United States 3, his convictions for

sexual battery and resisting an officer with violence were no longer qualifying

crimes of violence under § 4B1.1.

       The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”),

Pub. L. No. 104-132, 110 Stat. 1214 (1996), generally provides that, if a motion to

vacate is “second or successive,” it cannot proceed unless authorized by a panel

from the appropriate court of appeals, which requires the applicant to make certain

showings. 28 U.S.C. §§ 2244(b)(3)(A), 2255(h). Absent such authorization, the

district court lacks jurisdiction to consider any claims in the motion or issue a COA

with respect to them, and dismissal is appropriate. Williams v. Chatman, 510 F.3d
1290, 1295 (11th Cir. 2007).

       Edwards’s March 13, 2012 motion constituted a second motion for § 2255

relief. Because he failed to obtain leave of this court to filed the motion, the

district court lacked the authority to entertain it.

                AFFIRMED.




       2
         The court did not construe Edwards’s motion as a motion to vacate under 28 U.S.C.
§ 2255, but determined that his convictions were still qualifying offenses and denied his motion.
       3
           599 U.S. 133, 130 S. Ct. 1265, 176 L. Ed. 2d 1 (2010).
                                                3